Citation Nr: 0941123	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  01-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for chip fracture residuals of the left ankle.

4.  Entitlement to a disability rating in excess of 10 
percent for chip fracture residuals of the right ankle.

5.  Entitlement to service connection for degenerative 
osteophytosis of the lumbar spine.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 
to February 1968.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In June 2005, the Board denied service connection for PTSD.  
The Veteran appealed the Board's decision, in part, to the 
United States Court of Appeals for Veterans Claims (Court).  

In an October 2006 order, the Court granted the litigative 
parties' Joint Motion to partially vacate and remand the 
Board's June 2005 decision.  Pursuant to the actions 
requested in the Joint Motion, the issue of entitlement to 
service connection for PTSD was remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.  The case was then remanded by the Board 
in December 2006 for additional development and 
readjudication.  

The issues of entitlement to service connection for 
degenerative osteophytosis of the lumbar spine and service 
connection for COPD as well as entitlement to increased 
ratings for tinnitus, left ankle and right ankle disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a current PTSD diagnosis is not of 
record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV.  Cohen, supra.  According to the current 
criteria, a diagnosis of PTSD requires exposure to a 
traumatic event, or stressor.  A stressor involves exposure 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination. Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam.  

In multiple statements submitted with his claim the Veteran 
has identified several events which he considers to be the 
precipitating causes of his claimed PTSD.  In July 2000, he 
reported that while assigned to the 820th Civil Engineers 
Squadron his unit was under mortar fire on multiple occasions 
and that he was wounded on one occasion, but did not receive 
the Purple Heart.  He did not provide any information 
concerning the time or location of this claimed injury and it 
is not confirmed by the evidence of record.  The Veteran also 
noted that he was in Vietnam during the Tet Offensive.  

In statements received in 2001, the Veteran stated that he 
was confined to a military jail in Long Binh and part of his 
duties were with the hospital taking the wounded off 
choppers, removing clothing, and handling body bags; and that 
after his release from jail, he spent time between Tuy Hoa 
and Dong Ha.  In this case, none of the alleged incidents is 
mentioned in the Veteran's service records.  

In a January 2002 letter, the Veteran stated that on one 
occasion a patient came into the hospital laughing although 
his leg had been blown off.  When the Veteran asked why he 
was laughing, the patient replied that he was going home.  
However the Veteran later found out the patient had died.  
The Veteran stated that he dreams about this event except 
that in his dream, he is the one on the stretcher.  He also 
reported that after his release from the stockade, he flew in 
and out of Dong Ha numerous times where he "built by day and 
was mortared by night."  He stated that he also saw other 
people injured and die.  He did not provide any specifics 
including the names of the other soldiers who were injured or 
killed and did not provide specific dates for these events.  

In a written statement received in June 2003, the Veteran 
stated that he could not remember the name of the soldier at 
the hospital.  He also stated that he was incarcerated from 
July to September 1967 and that after returning to his unit 
he was sent on TDY (temporary duty) on three different 
occasions to Dong Ha to help build a base and airstrip.  He 
did not provide specific dates for these events.

The Veteran's DD Form 214 and personnel records confirm that 
he served with the 820th Civil Engineering Squadron in 
Vietnam beginning in October 1966 and that his military 
occupational specialty (MOS) was engineering entomology 
specialist.  While it is unquestioned that he served during 
the Vietnam War era, he did not receive any commendations or 
awards, such as the Combat Infantryman Badge, Purple Heart, 
or similar citation, typically awarded primarily or 
exclusively for circumstances relating to combat.  These 
records also show that on April 19, 1967 he was court 
martialed and sentenced to 6 months confinement at the United 
States Army Vietnam Installation Stockade.

Since combat status has not been established, the Veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In its December 2006 Remand, the Board requested development 
of stressor information to be forwarded to the U.S. Armed 
Services Center for Unit Records Research (now U.S. Army and 
Joint Services Records Research Center (JSRRC)).  

In 2008, the Defense Personnel Records Image Retrieval System 
(DPRIRS) indicated that the 820th Civil Engineer Squadron 
(CES) was stationed at Tuy Hoa Air Base.  The unit's history 
and casualty data show that in early October 1967, a party of 
personnel were deployed to Dong Ha to initiate construction 
of hardened dormitories, guard bunkers, personnel shelters, 
and bunker walls.  The construction force was faced with, 
among other problems, frequent harassment by enemy artillery 
fire.  

On November 16, 1967, Dong Ha came under enemy mortar attack, 
resulting in two personnel wounded in action.  The 
Operational Report- Lessons Learned (OR-LL) submitted by the 
1st Battalion 44th Artillery stationed in Dong Ha for the 
period ending January 31, 1968, shows that on November 18, 
1967, the Dong Ha Combat base received 32 rounds of enemy 
artillery fire.  Housing quarters were destroyed but there 
were no casualties.  They were unable to document an attack 
at Tuy Hoa AB during the November 1966 timeframe.  

Additional research revealed that on September 7, 1967 the 
Tuy Hoa Air Base received automatic weapons fire resulting in 
service member killed in action and three service members 
wounded.  It was noted that information pertaining the 
Veteran's exact duties and unit of assignments could be found 
in his OMPF (Official Military Personnel File).  

Because the DPRIRS report indicates that the Veteran's unit 
worked on various construction projects at the Dong Ha Air 
Base, which received frequent artillery fire, his proximity 
to enemy forces is suggested.  However, the Board notes that 
the time periods provided by DPRIRS appear to coincide with 
the Veteran's 6-month period of confinement, which began in 
April 1967 in Long Binh, and thus it is unlikely that he 
would have been present during these events.  

That notwithstanding, the critical element in this case is 
that, based upon the evidentiary record as a whole, the 
Veteran lacks a proper diagnosis of PTSD.  The post-service 
evidence of record, dated from 2000 to 2009, shows the 
Veteran had a longstanding history of alcohol dependence and 
polysubstance abuse.  This evidence also shows an initial 
diagnosis of PTSD during a psychological assessment in March 
2000.  Reported symptomatology included problems with 
intrusive images, nightmares, flashbacks, hyperarousal, 
anger, and irritability.  The remaining records show ongoing 
psychiatric treatment of the Veteran for PTSD by history.  

Considered in isolation, these treatment records could be 
construed as supporting the Veteran's contention that he 
currently has PTSD.  However, where PTSD is shown, it is 
based upon vague and general reference to symptoms without 
specific discussion of the DSM-IV criteria, and without any 
indication that specific stressor history was reviewed as 
part of the basis for the diagnosis.  Accordingly, the Board 
does not presume that the PTSD diagnoses were made in accord 
with DSM-IV.  Cohen at 140.  Thus, the Board assigns minimal, 
if any, probative weight to these treatment records.  

The Board further notes that the Veteran's stressors, 
described by him during VA examination in February 2009, did 
not result in a diagnosis of PTSD.  At that time the examiner 
reviewed the claims file in its entirety, took a detailed 
history of the Veteran's military service, post-service 
symptoms, and complaints.  With regard to specific stressors 
the Veteran stated that his combat experiences included 
building runways in Dong Ha that were mortared each night.  
He also had contact with wounded soldiers in that his duties 
including cutting the clothes from the wounded and carrying 
body bags to the cooler.  He was also affected by mortar 
attacks.  

The examiner concluded the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The Axis I diagnosis was 
alcohol dependence and polysubstance abuse in remission.  He 
explained that the Veteran's description of war traumas had 
changed over time, in that he did not describe certain 
traumas that were previously described in 2000.  Moreover, 
the Veteran's test results indicated a higher level of 
distress than reported, but he did not exhibit any 
psychophysiological distress when talking about the traumas.  
In addition, the examiner noted that given the chronicity of 
the Veteran's alcohol use, it was difficult to identify other 
disorders that were independent of the substance abuse.  For 
these reasons, it was not possible for the examiner to 
confidently conclude the Veteran met the DSM-criteria for 
PTSD.  

Here, the VA examiner reviewed the complete claims file and 
was able to fully consider and comment upon all the evidence 
currently of record in expressing his diagnostic opinion.  
Moreover, in rendering his opinion, he referred to the 
Veteran's stressors and specific medical history to support 
his conclusion.  He considered the relevant diagnostic 
criteria and specified the ways in which the Veteran failed 
to meet the criteria for a diagnosis of PTSD, without 
disputing his stressors.  Thus, the Board finds this opinion 
to be of greater probative value than the VA clinical 
records.  

In summary, the Veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  A substantial negative piece of evidence is the 
2009 VA psychiatric examination report, which was conducted 
for the express purpose of determining whether the Veteran 
met the diagnostic criteria for PTSD. 

As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the appeal must be 
denied. 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in April 2001 and January 2007, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Review of the claims file discloses that in September 2005, 
the Veteran filed a notice of disagreement with a July 2005 
determination, which granted service connection for tinnitus.  
He also filed a notice of disagreement, in July 2006 with a 
June 2006 rating determination, which denied service 
connection for degenerative osteophytosis of the lumbar spine 
and service connection for COPD as well as increased ratings 
for chip fracture residuals of the left and right ankles.  
The Veteran has not been furnished a statement of the case 
(SOC) which addresses these issues.  

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, these matters are remanded for additional 
action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue a SOC to the 
Veteran addressing the tinnitus, left 
ankle, right ankle, lumbar spine and COPD 
claims from the July 2005 and June 2006 
rating determinations.  The Veteran and 
his representative must be advised of the 
need to file a timely Substantive Appeal 
following the issuance of the SOC if he 
wishes to complete an appeal from those 
specific decisions. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


